NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ROBERTO ROJAS-                           No.    18-71554
MONDRAGON,
                                                Agency No. A201-240-589
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 9, 2020**
                                  Portland, Oregon

Before: BENNETT and MILLER, Circuit Judges, and NAVARRO,*** District
Judge.

      Carlos Rojas-Mondragon, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (BIA) order dismissing his appeal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Gloria M. Navarro, United States District Judge for
the District of Nevada, sitting by designation.
from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1).

We review the BIA’s factual findings for substantial evidence. Zhi v. Holder, 751

F.3d 1088, 1091 (9th Cir. 2014). We deny the petition.

      The BIA denied relief after finding Rojas-Mondragon did not meet his

burden to show that the Honduran government was unable or unwilling to protect

him from the private persecution he suffered or fears. Substantial evidence

supports the BIA’s finding.

      Rojas-Mondragon did not present evidence which compels the conclusion

that the Honduran government was unable or unwilling to control the type of harm

he suffered. Only one article in the record discusses the conflict between

Hondurans and Nicaraguan refugees. The article describes rising tensions between

the residents of one Nicaraguan refugee camp and the surrounding Honduran

population after one Honduran “detained a refugee in a dispute over firewood.”

The Honduran police responded to the conflict, and both the United Nations and

Honduran officials “feel that the problems have been solved.” To the extent any

tensions discussed in the article remain, the article does not discuss violence

against Nicaraguan refugees on account of their nationality or refugee status. The

article only describes conflict over resources including firewood, food, and

medicine.


                                          2
      The remaining evidence Rojas-Mondragon offered in support of his

petition—several news articles and a U.S. State Department country report—

indicates that the Honduran government struggles to control private persecution at

the hands of organized crime. The BIA concluded that “the mistreatment the

respondent experienced and fears is from private citizens with no apparent

connection to organized crime.” The record is devoid of evidence that would

compel a different conclusion.

      Given the lack of evidence germane to Rojas-Mondragon’s claim, we cannot

hold that “any reasonable adjudicator would be compelled to conclude” the

Honduran government was unable or unwilling to control Rojas-Mondragon’s

alleged persecutors. 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S.

478, 483–84 (1992). Accordingly, the BIA properly rejected Rojas-Mondragon’s

claim to relief. Cf. Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1069–70 (9th

Cir. 2017) (explaining that an asylum-seeker bears the burden to show “by a

preponderance of evidence, considering all the evidence in the record” that the

government of removal is unable or unwilling to control the private persecution

alleged).

      PETITION DENIED.




                                         3